Citation Nr: 0803158	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-26 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for cluster headaches, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision that awarded an 
increased rating for cluster headaches, evaluated at 30 
percent disabling, effective April 23, 2004.  

In a June 2005 statement the veteran expressed satisfaction 
with the 30 percent rating and indicated that he wanted his 
appeal "closed."  His representative, however, subsequently 
offered argument on this issue and the veteran submitted an 
additional statement in support of a higher rating.  As such, 
and because the issue was certified by the RO as on appeal to 
the Board, the Board will adjudicate this claim.  See 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2002).


FINDING OF FACT

The veteran's cluster headaches are productive of frequent 
prostrating attacks.  They are not, however, productive of 
severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for cluster 
headaches have not been met.  38 U.S.C.A. §§ 1155 (West 
2007); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1 (2007); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); but see Hart 
v. Mansfield, 2007 WL 4098218 (Vet. App. June 15, 2007) 
(holding that staged ratings are appropriate where the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that warrant 
different ratings).

The veteran's cluster headaches are currently rated as 30 
percent disabling under DC 8199-8100.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  38 C.F.R. § 4.27 (2007).  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: the first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the nervous system, and the last two digits will be 
"99" for all unlisted conditions.  Then, the disability is 
rated by analogy under a diagnostic code for a closely 
related disability that affects the same anatomical functions 
and has closely analogous symptomatology.  See 38 C.F.R. §§ 
4.20, 4.27 (2007).  In this case, the RO has determined that 
the diagnostic code most analogous to the veteran's cluster 
headaches is DC 8100, which pertains to migraine headaches.

Under DC 8100, a 30 percent rating is warranted for 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A maximum 50 
percent rating is warranted for very frequent completely 
prostrating attacks productive of severe economic 
inadaptability.  

In support of his claim, the veteran calls attention to 
private and VA medical records showing that since April 24, 
2004, he has received periodic treatment for cluster 
headaches.

Private medical records reflect that the veteran was out of 
work from April 26 to May 31, 2004, due to cluster headaches.  
Thereafter, he was placed on modified duty until June 14, 
2004, when he was cleared to return to full-time employment.  
He also missed one day of work due to headaches in October 
2004.

Other private treatment records from this time period suggest 
that the veteran may have undergone additional neurological 
work-up that is not of record.  However, he has not 
cooperated in obtaining records of any such treatment for 
submission to VA.  Nor has he provided VA with any 
information that would enable VA to request the information 
on his behalf.  Consequently, any information that may have 
been elicited in support of the veteran's service connection 
claim has not been not obtained because of his failure to 
cooperate.  In this regard, the Board reminds the veteran 
that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

The veteran's VA records reveal that in July 2004, he 
underwent a VA neurology evaluation.  In the course of this 
evaluation, the veteran complained that his headaches had 
become more frequent and severe over the last two years.  He 
also indicated that his last headache episode had extended 
from February to June 2004, with daily occurrences of 
headaches lasting eight hours or more.  In particular, the 
veteran pointed to the headaches he experienced in April 2004 
as being so disabling that he required emergency room 
treatment.  On the basis of his neurological evaluation, the 
veteran was prescribed home oxygen for abortive therapy.  

VA records dated in February 2005 show that the veteran's 
headaches stabilized as a result of his current treatment.  
Indeed, while the veteran note a history of cluster 
headaches, he denied experiencing any pain at that time.  The 
veteran also denied any history of frequent or recurring 
headaches, or any head trauma.

In September 2004, the veteran underwent an examination 
performed on behalf of VA in which he reported experiencing a 
series of headache attacks every seven months, with each 
attack lasting up to two hours.  Citing an inability to stay 
focused during headache attacks, the veteran noted that his 
condition caused him to miss work an average of two times 
each month.  

The examiner noted that the veteran's headaches were 
primarily right-sided and accompanied by nasal congestion and 
rhinorrhea.  There was no report of any watering of the right 
eye, although the veteran complained of pain in that eye.  In 
terms of medication, the veteran stated that he was currently 
taking Raplex for his headaches, and had previously tried 
Imitrex and injections.  

Clinical examination revealed no abnormalities of the 
veteran's cranial nerves II-XII.  His upper and lower 
extremities were normal in terms of motor and sensory 
function.  However, examination of the veteran's reflexes 
showed bilateral biceps and triceps jerks of 2+ in the upper 
and lower extremities.  Based on the results of the 
examination, the veteran's prior diagnoses of cluster 
headaches were confirmed.

As previously noted, a 30 percent rating is warranted under 
DC 8100 for characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  A 
maximum 50 percent rating is warranted for very frequent 
completely prostrating attacks productive of severe economic 
inadaptability.  
38 C.F.R. § 4.124a, DC 8100. 
 
The evidence of record does not support a rating higher than 
30 percent under DC 8100.  While the veteran's VA and private 
medical records and his September 2004 VA-sponsored 
examination show that he has experienced frequent prostrating 
headaches, the totality of the evidence indicates that those 
headaches have occurred no more than an average of more than 
once per month.  Additionally, because the record shows that, 
despite temporary periods of incapacity, the veteran has been 
able to maintain full-time employment despite his headaches, 
the Board finds that there is no evidence that the veteran's 
headaches are productive of severe economic inadaptability, 
as is required for a higher rating of 50 percent.  Therefore, 
the Board finds that DC 8100 cannot serve as a basis for an 
increased rating. 
38 C.F.R. § 4.124a, DC 8100.

In sum, the Board does not find evidence that the veteran's 
disability evaluation should be increased based on the facts 
found during the appeal period.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  The evidence does not 
support the award of more than a 30 percent disability rating 
for any time since April 23, 2004, when his claim for an 
increased rating was filed. 

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected cluster 
headaches.  However, according to the clinical evidence of 
record, higher staged ratings are not warranted for the 
relevant time period. 
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

This determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  There is no 
showing that the veteran's headaches reflect so exceptional 
or unusual a disability picture as to warrant the assignment 
of an evaluation higher than 30 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that the condition results in marked interference with 
employment i.e., beyond that contemplated in the 30 percent 
rating.  The condition is also not shown to warrant frequent, 
or indeed, any periods of hospitalization, or otherwise 
render impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in June 2004 that discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2005 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

A rating in excess of 30 percent for cluster headaches is 
denied.  



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


